CONTRAT

LA MINIÈRE DE BAKWANGA « MIBA S.A »

KA-BE SARL,

RELATIF A

L'AMODIATION DU DROIT MINIER ATTACHÉ AU PERMIS D'EXPLOITATION

N°: PE 430

CONTRAT D'AMODIATION |

ENTRE :

La Société Minière de Bakwanga, « MIBA S.A », immatriculée au Registre du Commerce et
du Crédit Mobilier de MBUJIMA Y1 sous le n° RCCM 14-B-067, ayant son siège social, Place
de la Coopération n° 04, Commune de la KANSHI, ici représentée par Messieurs Prof Mgr
Dieudonné MBAYA TSHIAKANY et Paulin LUKUSA MUDIAYI, respectivement
Président du Conseil d'Administration et Directeur Administratif a.i.,

Ci-après dénommée « L’Amodiant », d'une part ;

ET

La Société KA-BE s.a-r.l, immatriculée au Registre du Commerce et du Crédit Mobilier de
MBUJIMAYT sous le n° CD/MBM/RCCM 14-B-024, ayant son siège social à Mbujimayi,
avenue ODIA DAVID, n° 25, Q. OUA, C/MUYA, ici représentée par Monsieur NTAMBUA
KABAMBI Jérémy, Directeur Gérant,

Ci-après dénommée « L’Amodiataire», d'autre part,

Ensemble dénommées les « Parties ».
PRÉAMBULE :

Attendu que l’Amodiant est titulaire du Permis d'Exploitation (PE) 430 localisé dans la
Province du Kasaï-Oriental, en République Démocratique du Congo;

Attendu que l'Amodiant souhaite relancer les activités de recherche et d’exploitation des
gisements en sa possession sur des périmètres miniers autres que celui amodié, mais ne dispose
pas de moyens financiers et matériels nécessaires pour les réaliser :

Attendu que l’Amodiataire remplit les conditions d'éligibilité fixées par l’article 179 du
Code Minier tel que modifié et complété à ce jour et qu’il dispose des capitaux et moyens
techniques suffisants et nécessaires pour la mise en valeur du périmètre minier concerné par ce
contrat ;

Attendu que l’Amodiataire se propose d'exploiter et/ou de développer le site d'exploitation
minière situé dans le périmètre concerné par voie d’amodiation conformément aux articles 177
à 181 du Code Minier tel que modifié et complété à ce jour et 369 à 373 du Règlement Minier
tel que modifié et complété à ce jour ;

Attendu que l’Amodiant et l’Amodiataire veulent, par le présent Contrat, fixer et préciser les
droits et obligations qui leur incombent respectivement, conformément à la lé islation et
réglementation congolaise en la matière (Code Minier et Règlement Minier) y g

IL A ETE CONVENU ET ARRETE CE QUI SUIT

Article 1 : Définitions

Dans le présent Contrat, sauf s'ils y sont définis autrement, les termes com ;
majuscule auront la signification ci-dessous. Les définitions données en cet àrtèl@ front

applicables à la fois à la forme singulière et plurielle.
À
a PS
{Amodiation » consiste dans le louage, pour une durée fixe ou indéterminée, sans faculté de
sous-louage, de tout ou partie des droits attachés à un droit minier ou une auiorisation de
carrières, moyennant une rémunération fixée par accord entre l’amodiant et l’amodiataire.

«Amodiant » est le titulaires du droit minier d’exploitation amodié ;

« Amodiataire » est le locataire du droit minier d’exploitation dont il exploite le périmètre
moyennant paiement à l’amodiant du loyer convenu.

« Cadastre Minier » signifie une entité publique de la République Démocratique du Congo
responsable notamment de l’enregistrement des droits miniers et de carrière.

« Code Minier » désigne la loi n°007/2002 du 11 juillet 2002 portant Code Minier telle que
modifiée et complétée par la loi n° 18/001 du 09 mars 2018.

« Contrat » indique le présent Contrat d’Amodiation sur le Permis d'Exploitation n° 430
appartenant à la MIBA, ainsi que toutes leurs Annexes.

« Date de Commencement de la production Commerciale », porte sur la date d’expédition
du premier chargement des produits miniers marchands pour la vente, quelle qu’en soit la nature
de la vente commerciale, exception faite des échantillons envoyés à l’étranger pour analyse et
essai.

« Développement » implique les opérations ou les travaux effectués ayant pour objet le
processus de l’extraction, en ce compris la construction ou l'installation des dragues ou de tous
autres équipements utilisés pour la concentration, le traitement ou autres valorisations du
minerai diamantifère extrait.

« Exploration » indique les opérations ou les travaux réalisés ayant pour objet d’établir
l'existence, la localisation, la quantité, la qualité ou l’étendue d’un gisement commercial de
minéraux à l’intérieur du périmètre donné en amodiation, en ce compris l’étude de faisabilité et
de toute autre étude ou analyse.

« Jour Ouvrable » signifie un jour autre que le samedi, le dimanche ou un jour férié légal en
République Démocratique du Congo.

" Mesure " : ensemble des paramètres considérés en vue de fixer aussi objectivement que
possible les taux des loyers en fonction des chiffres des réalisations;

« Rémunération ou loyer» indique le montant payé à l'Amodiant par l'Amodiataire
mensuellement à titre de redevance sur le périmètre amodié

« Partie » désigne |’ Amodiant ou l’Amodiataire, ainsi que leurs successeurs légaux et ayants-
cause.

« Périmètre Amodié » indique le périmètre minier couvert par le Permis d’Exploitation que
l’Amodiant donne en amodiation à l’Amodiataire en vertu du présent Contrat et du Code
Minier, ainsi que les droits miniers attachés au Permis d’Exploitation tel que figurant sur la
carte en annexe 1 et dont les coordonnés géographiques sont reprises en annexe 2 ; les annexe
let 2 faisant partie intégrante du présent Contrat.

« Règlement Minier » indique le Décret n° 038/2003 du 26 mars 2003 portant Règiement
Minier tel que modifié et complété par le Décret n° 18/024 du 08 juin 2018 :

Article 2 : Objet

Le présent Contrat a pour objet la location, par l’Amodiant au profit de PAmodiataire, qui
accepte sans faculté de sous-location, des droits miniers attachés au Permis d'Exploitation se
rapportant au périmètre minier attribué à l’Amodiant, afférent aux substances minérales
concernées par lesdits Permis.

Celle umodiation, consentie aux conditions définies dans le présent Contrat, comporte le droit
exclusif accordé par l’Amodiant à l’Amodiataire pour effectuer dans le périmètre minier
couvert par le Permis d’exploitation, tous les travaux de recherche et d’exploitation des
gisements diamantifères situés dans ce périmètre dans le strict respect du Code et du Règlement
Miniers.

Si une substance, autre que celles pour lesquelles l’Amodiation est consentie, est découverte
dans le périmètre amodié, l’Amodiataire s’engage à obtenir, conformément à l’article 162 du
Code minier, l'extension du Permis d'Exploitation à cette substance au bénéfice de l’Amodiant.

Article 3 : Durée

Le présent Contrat est conclu pour une durée correspondant à la période non échue du Permis
d'Exploitation, en ce y compris celle portant sur son renouvellement.

Article 4 : Enregistrement du Contrat d’amodiation.

Les Parties conviennent que l’Amodiataire entreprendra les démarches administratives requises
pour l'enregistrement au Cadastre Minier de ses droits découlant du présent. Contrat,
conformément aux dispositions du Code Minier et du Règlement Minier.
s'effectuera avec l'assistance de l’Amodiant.

Article 5 : Garanties
5.1. L’Amodiataire déclare et garantit que :

ne ns A ; NO
a. [l est éligible au droit minier concerné par le présent Contrat conformément ù
minier. >
b. Il a la capacité d'acquérir les équipements essentiels et leurs accessoires disponibles en
qualité et en quantité ainsi que les fonds requis pour assurer l'exploration et
l'exploitation du site cédé en amodiation.

c. Il a le pouvoir de conclure et exécuter le présent Contrat et que les autorisations requises
en son sein ont été obtenues.

5.2. L'Amodiant déclare et garantit à l'égard des Périmètres Amodiés, que :

a. Il est et restera titulaire exclusif du droit et permis régulièrement enregistré sur le
Périmètre Amodié et ce. pendant toute la durée du présent contrat ;

b. La recherche, les traitements et autres activités minières menées jusqu'à présent sur le
Périmètre Amodié, par elle ou pour son compte, ont été exécutés conformément aux
règles de l'art et dans le respect des dispositions légales applicables ;

ü& L

c
£
É
&:

}

c. Aucunc menace d'annulation, de résiliation, de retrait,  d'invalidation,
d'inopposabilité ou d'opposabilité selon le cas, ainsi que de non-respect n'a été reçue
ou n'est attendue ;

d. Le Périmètre Amodié n'est soumis à aucune charge, obligation ou sûreté quelconque
en faveur des tiers et ne fait l'objet d'aucune procédure, revendication ou procès qui
pourrait mettre en question les droits de l'Amodiataire sur ledit périmètre. A la
demande de l'Amodiataire et après accord exprès de l'Amodiant, le périmètre
amodié peut être étendu à d'autres sites en cas d’exploitations infructueuses (lits et
berges des rivières) pour lesquels l'Amodiant est titulaire des droits et titres.

La présente Amodiation est consentie sous toutes les garanties ordinaires et de droit.

Article 6 : Obligations des Parties

6.1. Conformément aux dispositions des articles 177 et 179 du Code minier,
ainsi que de l’article 71 du Règlement minier, les Parties reconnaissent leur responsabilité
indivisible et solidaire vis-à-vis de l'Etat.

6.2. L'amodiant et l'amodiataire s'engagent conjointement à:

1. Evaluer annuellement l'ensemble du projet et statuer sur la révision du loyer en cas de
variation de plus de 20% de la production fixée à l'article 7 du présent contrat. En outre,
l'amodiant procédera à la surveillance et à l'inspection des travaux effectués par
l'amodiataire sur le périmètre amodié en collaboration avec l'amodiataire dans tous les

postes stratégiques;

2. Prélever les échantillons des minerais pour besoin d'évaluation.

6.3. Chacune des parties au présent contrat s'engage à exécuter ses engagements de bonne foi
et, notamment :

© Pour l’Amodiataire :

+ A réaliser les investissements nécessaires pour poursuivre l’exploration et
le développement du Périmètre Amodié ainsi que l'entretien des mines et le
réinvestissement nécessaire à l'exploration et au développement raisonnable du
gisement, suivant les conditions qui satisfont au Code Minier et qui correspondent aux
normes internationalement acceptées comme de bonnes pratiques minières. Toutefois,
dans le cadre du pouvoir de contrôle de conformité reconnu à l'Amodiant par l’article
180 du Code minier, les Experts MIBA sont acceptés par l’Amodiataire pour le
contrôle de conformité d’exploitation, ainsi que le traitement des minerais et la
commercialisation de la production :

+ A recruter, aussi bien la main d'œuvre lui proposée par l'Amodiant que par
communauté environnante après une évaluation des compétences par l'Amodiataire;

+ A respecter aussi bien la législation que les règlements spécifiques régissant
l'exploitation, le transport, la vente et l'exportation du diamant (notamment le contrôle
du CEEC, le processus de Kimberley. l'ITIE) et en donner la preuve à l'amodiant qui
garde le droit de venir s'en assurer à tout niveau des travaux de l'amodiataire;

+ À payer les impôts, taxes et redevances, des droits superficiaires annuels dus à l’Etat

en vertu du titre minier faisant l’objet du présent Contrat, en vue de maintenir la

validité dudit Permis d'Exploitation couvrant le périmètre concerné pendant toute la

5

is ON

SPA Gore à É
responsable vis-à-vis de l’Ltat, sous réserve de son droit de recours contre
FAmodiatuire ;

+. À prendre en charge les frais de dépôt et droits d’enregistrement du présent contrat au
Cadastre Minier ;

+ A payer à la MIBA 300.000 USD à titre des signing fees. Ce montant convenu
est payable en une seule et indivisible tranche, non remboursable à dater de la signature
du présent contrat ;

+ À payer anticipativement. à l'issue de chaque mois, le loyer convenu à l'article 7;

+ A accorder à l'Amodiant, sans restriction et selon les mêmes conditions que celles faites
aux autres usagers de l'Amodiataire, le libre accès et usage des infrastructures
routières, fluviales et autres situées à l'intérieur du périmètre couvert par le droit minier
amodié :

+ À assurer l'entretien courant et les investissements normaux de protection de
l'environnement des superficies, dont il assure la gestion et l'exploitation, en vertu du
Contrat, de façon à les maintenir en état normal;

+ A garantir le libre accès à ses installations à toute personne mandatéc par l'Amodiant ou
par l'administration publique et lui fournir tous documents et informations permettant à
l'Amodiant d'exercer son droit de contrôle des exploitations de l'Amodiataire et de
remplir, en conséquence, ses obligations en sa qualité d'Amodiant conformément aux
dispositions du Code Minier et des autres lois et règlements applicables en République
Démocratique du Congo (notamment le processus de Kimberley) ;

+ A informer diligemment l'Amodiant, dès qu'elle en a connaissance, de toute menace ou
de toute action en justice, en provenance d'un tiers, à l'encontre du droit minier
amodié et prendre toutes les mesures possibles pour entretenir les bonnes relations

+ A ne pas transférer les droits lui reconnus découlant du présent Contrat,

en garantie, sans l'accord exprès et écrit de l'Amodiant. S

C3}

=

© Pour l'Amodiant : ÿ
+ Assurer la jouissance paisible des lieux amodiés ; \x
\

+ Fournir dès réception à l’amodiataire un exemplaire de toute correspôrt
l'autori
périmètre amodié et y répondre en concertation avec l’amodiataire ;

+ Garantiret prendre toutes dispositions afin que le droit minier sur le périmètre soient
et demeure libre de toute charge, servitude, sureté ou aux autres nantissements ;

+ S’opposer à tout agissement de quelque nature qu’il soit susceptible de mettre en cause
ou de porter atteinte à l’un quelconque des droits de l’amodiataire ;

+ Informer immédiatement par écrit l'amodiataire de toute action en justice ou devant
l'administration publique qui viserait les droits découlant du présent contrat
d’amodiation ;

e Mettre à la disposition de l'Amodiataire toutes les informations disponibles sur le
périmètre amodié, notamment les cartes et les études.

Article 7 : Rémunération (loyer)

Le taux mensuel à titre de rémunération est fixé à 30.000 USD minimum par drague par mois.
Cette somme sera payée mensuellement et anticipativement à la Caisse de la Société ou par
voie bancaire au compte que l’Amodiant communiquera par écrit à l’Amodiataire. Il sera versé
à la signature du présent contrat.

&

gouvernementale, de l’administration publique ou des tiers concerime

Doxnn

En cas de non payement de loyer à la période échue (15 jours), l'Amodiant mettra l'Amodiataire
en demeure de payer dans la huitaine. Passé ce délai, l'Amodiant sera en droit d'empêcher, à
titre conservatoire, la poursuite de l'exploitation, tandis que le différend sera constaté et réglé
suivant les dispositions de l'article 15 infra.

Toutefois, les parties conviennent de revoir le taux du loyer en fonction de la capacité de la
drague.

Article 8 : Cession ct Sous-location.
8.1. Aucune des Parties ne peut transférer ou céder à un tiers ses droits ou obligations en vertu
‘ du présent contrat sans le consentement préalablement écrit de l'autre Partie, qui ne peut
être refusé sans motif valable.

8.2. Nonobstant ce qui est dit à l'Article 9.1., mais sous réserve que le cessionnaire puisse
satisfaire au prescrit de l'article 5 du présent contrat, une Partie peut librement transférer
ou céder ses droits et obligations en vertu du présent contrat à une filiale, société sœur ou
mère, suite à une réorganisation, fusion, ou de toute opération ayant un effet similaire.

Dans ce cas, la Partie transférant ses droits devra simplement en aviser l'autre Partie dès
que possible, sous réserve que le cessionnaire soit tenu aux mêmes obligations que
l'Amodiataire à l'égard de l'Amodiant et ne négocie pas de nouveaux délais ni de nouvelles
conditions contractuelles.

8.3. L'Amodiataire s'interdit, pendant la durée du présent contrat, de sous louer le Périmètre
Amodié.

Article 9 : Confidentialité

Chaque Partie devra traiter le sujet de ce contrat comme un fait de la plus haute confidentialité
et s'engage à garder confidentielle toutes les données et informations de toutes natures, obtenues
ou échangées dans le cadre du présent contrat.

Elle ne le divulguera pas à une tierce partie sans le consentement écrit préalable de l'autre Partie
sauf si la loi ou la réglementation appropriée ou l'autorité gouvernementale le requiert
expressément.

Ces restrictions ne s'appliquent pas à la divulgation de renseignements confidentiels aux
sociétés membres du même groupe que les Parties ou aux établissements de financement privés
ou publics où aux entrepreneurs ou aux sous-traitants, aux employés ou aux experts-conseils
des parties.

La Partie qui livre une information confidentielle informera toute personne à qui l'information
serait fournie de la nature confidentielle de l'information et obtiendra qu'elle s'engage, ,
mutandis, à respecter les termes de cette Convention avant toute communication. PS

Article 10 : Force Majeure Al
Tous les actes de force majeure seront appréciés conformément au droit commun. +

Constitue un cas de force majeure, tout acte, situation de droit ou de fait, D ss
circonstance à caractère imprévisible, irrésistible et insurmontable échappant au contrôle LR

Partie qui l'invoque. ur:
La Partie qui invoque un cas de force majeur doit Le notifier à l'autre Partie dans les 15 jours de
sa connaissance en fournissant un mémoire détaillé précisant le fait qui le constitue.

La force majeure notifiée suspend l'exécution du contrat à dater de la notification.

Lorsque le cas de force majeure, tel que reconnu par les deux Parties, persiste au-delà de 30
jours les obligations contractuelles sont suspendues et les parties ont la latitude de se retrouver
pour décider de la suite

Article 11 : Avenant

Le présent contrat ne pourra être modifié que par voie d'avenant écrit et signé par les
Parties contractantes.

Les deux parties, sur l’invitation de l’une d’entre elles, se retrouveront pour évaluation de
’exécution du contrat

Article 12 : Résiliation

En cas de non-exécution et/ou de non observation des obligations mutuelles du présent contrat,
es parties se réservent le droit réciproque de résiliation.

Toutefois, ce contrat sera résilié conformément à l’article 177 du Code minier en cas de
violation par l’Amodiataire.

Au cas où une des parties ne remplirait pas une quelconque de ses obligations aux termes du
présent Contrat, l’autre Partie la mettra en demeure pour pallier à la défaillance. Sans préjudice
de l’alinéa ci-dessus du présent article, la résiliation du présent contrat n’interviendra qu’après
une mise en demeure non suivie d'amendement attendu dans le délai prescrit. Le délai de mise
en demeure est de 3 mois.

En cas de résiliation unilatérale et injustifiée par l’Amodiataire, tous les frais payés par ce

dernier à l’Amodiant seront non remboursables et l’Amodiataire devra transmettre à
l’Amodiant les études déjà effectuées dans un délai ne pouvant excéder 15 jours.

Article 13 : Notification

Toutes notifications ou communications relatives au présent Contrat seront faites aux adresses
ci-dessous : ENOUR

NA A

Ko) Le

+ Pour l’Amodiant : à l’adresse de son siège social ;

e Pour l’Amodiataire : à son adresse sus-indiquée.

Ouen

Article 14 : Entrée en vigueur \ % &

ASTRE M
Sous réserve de son enregistrement par le Cadastre Minier conformément aux dispositiüns
légales et réglementaires en la matière, le présent contrat entre en vigueur à la date de sa
signature par les deux parties.

iv <
Article 15 : Droit applicable et Règlement des différends

Le présent Contrat est régi et interprété suivant le droit applicable en République Démocratique
du Congo. Toute disposition légale ou règlementaire impérative non reprise dans le présent
Contrat et y relative, sera d’office d’application.

Sans préjudice des dispositions du présent contrat, les Parties conviennent d’utiliser leurs
meilleurs efforts pour négocier de bonne foi et régler à l'amiable tous différends, controverses
ou réclamations découlant du présent Contrat.

A cet effet, les Parties ou leurs délégués se rencontreront dans les quarante-cinq jours de
l'invitation adressée par lettre avec accusé de réception ou tout autre moyen laissant trace écrite,
par la Partie la plus diligente à l’autre Partie. Si cette rencontre n’a pas eu lieu dans le délai ou
si le différend ne fait pas l’objet d’un règlement écrit dans les quarante-cinq jours de la réunion,
toute Partie peut soumettre ledit litige aux tribunaux compétents de Mbujimayi.

Article 16 : Dispositions finales

Les parties déclarent que le présent Contrat contient l'accord intégral et exclusif intervenu entre
elles et s'engagent à l'exécuter de bonne foi.

En cas d'invalidité ou d’invalidation d’une disposition quelconque du présent Contrat, cette
disposition sera considérée comme ne faisant pas partie du présent contrat, et pareille invalidité
ou invalidation ne pourra en aucune manière affecter les autres dispositions du présent contrat.

Minier.

Pour l'Amodiataire Pour l'Amodiant

T7 Paulin LUKUSA MUDIA

“hi _Directeur Administratif a.i.,
Jérémy NTAMBUA KAB£ÈP se —
Directeur Gérant # KR ci

SM

"

e

YA TSHIAKANY
F : x RDC 10
. à + = AGFHROEK
h a) = LE £ 00,60 CDF
HET]

MRECTION FINANCIERE PR
partement de la iréscrere

se (Société)
wéaré er leftres : RUB. Otis. LOUE. Cr Col
‘f de paiement : LE Dies rheuhhchlen.centenl Branché

Fasstercteont BanieSA Siège Sociat 1223, avenue Lemumeg hf - RG Congo
REC: CD/LSH/RCCM/12 — 3 —R22 (NRC 068) - HA. É6s£: G-610-N42168KC - N'Imanôts A7LAO2N

Cade ECC: 1290 - Swift TRMSCDSL - Crptisi social: 10.474.371800.00 CDF
RESF MERCHANT'BANK SA Tél: 1249 99 702 3000 - Fax: +92 2 701 92 25 - 15-maife imbotmbcd - wsrmts
= nr ce es = _ rs

N/REF: 0iSCSDP192950036

OPERATEUR <RNKTO10 2%

TYPE D'OPERATTON VERSEMENT SUR COMPTE
ENTREE . : 1.500,00 wsp
COMPTE CReDITE: cure
AGENCE : 010
NUMERO # 1201-5000263-01-73
INTITULE : CADASTRE MINIER
MONTANT  : 1.500,00  usp
TAUX : : 1,00000

LIBELLE
ID CLIMWT

NOT. CONT. KIBA ot KABE SARL PE 430
5000283

SIGNATURE DU CLIENT

( THE

hentslle

MINING COMPANY

ID. NAT
(DMC SARL)

Je soussigné Jamal Adel FAYAD, de nationalité libanaise, né à Ansar, le 1% juin 1958,
résidant à Kinshasa, au numéro 213, croisement des avenues Flambeau et Kabambare dans la
Commune de Barumbu, Gérant de la société Daniella Mining Company Sarl, DMC en sigle,
immatriculée au Registre du Commerce et du Crédit Mobilier sous le n°CD/KNG/RCCM/19-
B-00524 et à l’Identification Nationale sous le n° 01-910-N45264L, délègue par le présent
acte les pouvoirs de Gérant, conformément à l’alinéa 6 de l’article 17 des Statuts de la société
Daniella Mining Company Sarl, à Monsieur Hassan HAMMOUD, né à Bent Jbeil, le 18
octobre 1982, résidant à Kinshasa, au numéro 23 de l’avenue Colonel Ebeya, dans la
commune de la Gombe.

À l'effet de :
-  Exercer les charges de Gérant de la société Daniella Mining Company Sarl;
-_ Représenter et de signer en tant que Gérant et pour le compte de la DMC Sarl tout
document nécessaire entrant dans les prérogatives du Gérant ;
- Poser tout acte nécessaire afférant à la mission susvisée.
Cette délégation des pouvoirs est donnée et valable pendant toute la durée de mon séjour à
l’étranger.

rer Promettant tout bon raif

Î MOGRUX
ERE DE LA JÉISTH

Ce. + 4.

ca ©, MBUJI-MAYI
AV FLAMREAUX / KADAMBA

BU, KINSHASA, RDC, CONGO
| Motar Fu Nue / #51

Si SEP

_BN8210184M28081851

D PE

SOCIÉTÉ MINIÈRE DE BAKWANGA
«MIB A Ss.A»

SAavec Conseil d'Administration
auCapital social de 40.098. 120.000 FC
N° RCCM : 14 - B - 067 - Numéro d'identification Nationale : 8-198-N90463A

DIRECTION GÉNÉRALE

| PROCURATION SPÉCIALE l

Je soussigné Paulin LUKUSA-MUDIAYI KALONJI, Administrateur el
Directeur Général a.i. de la Société Minière de Bakwanga, Société Anonyme avec
Conseil d'Administration, en sigle "MIBA S.A", inscrite au Registre du
Commerce et du Crédit Mobilier de Mbujimayi sous le numéro RCCM 14 -B -
067, numéro d'identification national 8-198-N90463A et dont le siège social est
établi à Mbujimayi sur Place de la Coopération n° 04, dans la Commune de la

Kanshi.

Déclare en vertu des pouvoirs me conférés par les Statuts de la MIBA donner
pouvoir et mandat à Monsieur Symphorien KASEBA MBUYI, Consultant
MIBA, aux fins d’effectuer les formalités d’enregistrement auprès du Cadastre
Minier conformément aux dispositions du Code Minier pour Contrats suivants :

# Contrat d’Amodiation et Contrat d’Option avenus entre MTRA et Daniella
Mining Company le 22 Juin 2020 ;
e Contrat d’Amodiation avenu entre MIBA et KABE SPRL le 16 octobre

2019.

Ainsi fait à Kinshasa, le 10 juillet 2020.

PUR EESALISANON DE LA SEE LAS
es UT ALI SCA S bus

Cp. ARGU Te
IREMENT. =

CExpoit PM ADO 1-15/1004900E7
Bureau de | Kinshasa : 25 Avenue Pumbu
De halinnhnon RD RAY

FN CON (US UN (UN D M EN 2 SN ER NO ED ES ÆU EU ÆE ÆN M

DANIELLA MIRING COMPANY SARL
« DMC SARL »

Siège social : Crolsement des avenues Flambeau et Kabambare n°243, dans ta
Commune de SBsrumbu

Kinsh2sa/Barumbu

Les soussignés :

Monsieur Tarok ABADI, né à Kanama le 26 avril 1976, de nationalité
libanaise, Administrateur de sociétés, résidant en République
Démocratique du Congo, à Mbuyi-Mayi au Keseï-Oriental, au numéro 11
de l'avenue inga, quartier Kalondu, dans la Commune de Bipemba ;

-  fonsieur David BIAYA KASONGA, né à Tshilenge le 25 décembre 1975,
de nationalité congolaise, Administrateur de sociétés, résidant en
République Démocratique du Congo, à Mbujl-Mayi au Kasaï-Oriental, au
numéro 12, de l'avenue Kanzenze, quartier Lusenga, dans la Commune de

Diulu ;

ont déclaré dresser par les présentes l'acte constitutif d'une Société À Responsabitité
Limitée

NOR TSS.
ER

STATUTS

TITRE I. - FORME. OBJET. DENOMINATION. SIEGE. DUREE

Article 4. — Forme juridique.

Il est formé par les Associés soussignés une SCÈt£S H
l'Acte uniforme de l'OHADA relatif au droit fé
d'intérêt économique et par toutes

Jimitée qui sera régie par
et du groupement
et réglementaires

Arcle 2.- Dénomination socials.

La société prend la dénomination suivante : « DANIELLA MINING COMPANY », en abrégé
« DMC SARL ».

Dans tous actes et documents émanant de la société et destinés aux tiers, la dénomination
sociale devra toujours être précédée ou suivis de la mention « société à responsabilité limitée
» ou des initiales « SARL » ainsi que du numéro d'identification nationale et du numéro
d'immatriculation au Registre du Commerce et du Crédit Mobilier.

Article 3, — Objet social. —

La société a pour objet d'effectuer toutes les opérations de commerce général, l'exportation,
Fimportation et divers; d'effectuer toutes les opérations d'achat, de vente et de
commercialisation de For, du diamant ainsi que d'autres substances (pierres) précieuses et
semi-précieuses, et de toutes autres opérations connexes ; de procéder à la recherche, à
l'exploitation, à l'achat, la vente et la commercialisation des minerais de toute nature
moyennant obtention des autorisations afférentes.

Elle peut effectuer, pour ells-même ou pour le compte des tiers, toutes activités ou opérations
mobilières. immobilières. financières. commerciales. entrant dans son obiet social ou de
nature à en favoriser sa réalisation.

Elle peut aussi s'intéresser par voie d'apport, souscription, fusion, participation financière ou
sous toute autre forme dans des sociétés ou entreprises ayant un objet similaire ou connexe
au sien où de nature à faciliter ou développer directement ou indirectement son activité.

L'objet de la société. ainsi défini, pourra à tout moment être modifié par voie de modification
aux statuts.

Article 4. — Siège social.
Le siège social est établi à Kinshasa, au numéro 213 du croisement des avenues Flambeaux

et Kabambare, quartier Kapinga, dans la Commune de Berumbu. Il pourra être transféré, sur
une simple décision de la Gérance, en tout autre endroit de la de oi du

LD

>.

=
\

TT OUT OUT EN UN CON EUN GES EN EP

Congo, qui modifie en conséquence les Statuts, sous réserve de la ratification de cette décision
par la plus prochaine assemblée générale orchnaïre.

La Gérance poura également établir des Sièges administratifs, succursales, bureaux,
agences, dépôts ou comptoirs, à n'importe quel endroit tent en République Démocratique du
Congo qu'à l'étranger.

Article 5. — Durée.

La société est constituée pour une durée de quatre-vingt dix-neuf ans prenant cours à la date
de l'acte constitutif.

Elle pourra être prorogée

ix-neuf ans à chaque
arrivée du terme.

Elle pourra prendre des engagements dont l'exécution New Six,
au-delà de sa durée.

TITRE Il. - CAPITAL. PARTS SOCIALES. CESSION

Article 6. — Apports. —

Les apports effectués à la constitution de la société consistent en numéraires. ls
correspondent à cent (100) parts sociales de 200 USD chacune, composant le capital social
originaire, soit de 20.000 USD (Vingt mille dollars américains).

Ces parts sociales en numéraire ont été régulièrement souscrites et libérées à concurrence
de 100 % de leur valeur.

Article 7.- Capital social. —

Le capital social est actuellement fixé à la somme de 20.000 USD (Vingt mile dollars
américains) représentée par cents paris sociales d'une valeur nominale de 200 USD,

Le capital social est souscrit comme suit :

de telle sorte que la société dispose présentement de la Somme de 20.009 USD.
Article 9. - Responsabilité des Associés au passif social.

Les Associés ne sont responsables des engagements de la société que jusqu'à concurrence
de leurs apports.

Article 10. Modifications du capital soctal.

$, Le capital social peut être augmenté, per décision
émission de parts nouvelles, soit par joration g

Les parts nouvelles sont libérées soit en espèces,
certaines, liquides et exigibles sur la société, soit parfhe
par apport en nature.

1)
1.) s'ils n'ont déjà la

2. En cas d'augmentation de capital, les attributs de-parte robVelles
qualité d'Associés, devront être agréés dans le: rditions. 6e article 12 ci-après.

3. En cas d'augmentation de capital par vois d'appo SE numéraire, chacun des
Associés 2, proportionnellement au nombre de paris qu'il possède, un droit de
er à la souscription des parts nouvelles représentatives de l'augmentation de
capital

Le droit de souscription attaché aux parts anciennes peut être cédé sous réserve de l'agrément
du cessionnaire dans les conditions prévues à l'article 12 ci-après.

Les Associés pourront, lors de la décision afférente feugmentation du capital, renoncer, en
tout ou en partie, à leur droit préférentiel de souscription.

La collectivité des Associés peut également décider la suppression de ce droit.

4. Dans tous les cas, si l'opération fait apparaître des rompus, les associés feront leur
affaire personnelle de toute acquisition ou cession de droits nécessaires.

5. Le capital social peut être réduit, soit par la diminution de la valeur nominale des parts,
soit par la diminution du nombre de paris.

La réduction du capital est autorisée ou décidée par l'assemblée générale extraordinaire qui
peut déléguer à fa gérance les pouvoirs nécessaires pour la réaliser,

Article 11. Droits et obligations attachés aux parts sociales,

Chaque part sociale confère à son propriétaire un droit égal dans les bénéfices de la société
et dans tout l'actif social.

La propriété d'une part sociale emporte de plein droit adhésion aux statuts et aux décisions
régulièrement prises par l'assemblée générale des associés,

Les droits et obligations attachés à une part la suivent en quelques mains qu'elle passe,

Te ne AN UN NN AUS A AUS AN MA ES JMS EN EN MX XX

us

Ârêicie 12 Cession £s Parts entre vifs
î. Forme

Toute cession de parts sociales doit être constatée par écrit. Elle n'est opposable à la

Société qu'après accomplissement des formalités suivantes :

- Signification de la cession à Ja société Par acte extrajudiciaire:;

< acceptation de la cession par a société dans un acte a

- dépôt d'un original de l'acte de cession au siège social
d'une attestation de ce dépôt.

La cession n'est opposable aux tiers qu'après l'accomp
formalités ci-dessus et modification des statuts et publicité au
du crédit mobilier.

2. Cession entre Associés
Les paris sociales sont librement cessibles entre associés.

La procédure prévue pour les cessions à des tiers s'applique à l'exception du délai de
trois mois qui est réduit à un mois.

3. Cession aux conjoints, ascendants et descendants

Les parts ne peuvent être cédées entre Conjoinis, ascendants et descendants que
dans les conditions et suivant la procédure prévues pour les cessions à des tiers à
l'exception du délai de trois mois qui est réduit à un mois.

4. Cession à des tiers

Les parts ne peuvent être cédées à des fiers qu'avec le consentement de la majorité
des Associés représentant au moins les trois quarts des parts sociales.

Le projet de cession est notifié par l'Associé cédant à la société et à chacun des
Associés par acte extrajudiciaire. Si la société n'a pas fait connaître sa décision dans
le délai de trois mois à compter de la dernière des notifications, le consentement à la
cession est réputée acquis.

Si la société refuse de consentir à la cession, les Associés sont tenus, dans les trois
mois de la notification du refus, d'acquérir les parts à un prix qui, à défaut d'accord
entre les parties, est fixé par un expert nommé par ie président de ja juridiction
compétente à la demande de la partie la plus diligente. Le délai de trois mois stipulé
peut être prolongé une seule fois par ordonnance du président de la juridiction
compétente, sans que cette prolongation puisse excéder cent vingt jours.

d_

]
f} H

i
6

La société peut également, avec ie consentement du cédant, décider, dans le même
délai, de réduire son capital du montant de ia valeur nominale desdites parts et de
racheter ces parts au prix déterminé dans ls conditions prévues ci-dessus. Si, à
l'expiration du délai imparti, la société n'a pas racheté ou fait racheter les paris,
l'Associé peut réaliser la cession initialement prévue.

Les dispositions qui précèdent sont applicables à tous les cas de cessions, y compris
en cas d'apport au titre d'une fusion ou d'une scission ou encore à titre d'attribution en
nature à la liquidation d'une autre société. ,

Ârticle 13 = Transmission de paris par décès ou ik communauté

Les parts sont librement transmissibles par voie
de communauté de biens entre époux.

en cas de réalisation forcée des parts nanties, à moins que la société ne préfère. Après la
Session, racheter sans délai les parts, en vue de réduire son capital.

Article 15. Comptes courants.

Les Associés peuvent laisser ou mettre à disposition de la société toutes sornmes dont
celle-ci peut avoir besoin. Les conditions de retrait ou de remboursement de ces
Sommes, ainsi que leur rémunération, sont déterminées soit par décision coïlective des
associés, soit par accord entre la gérance et l'intéressé.

Dans le cas où l'avance est faite par un gérant, ces conditions sont fixées par décision
collective des associés. Ces accords sont soumis à le procédure de contrôle des
conventions passées entre la société et l'un de ses gérants ou associés en ce qui
concerne la rémunération des sommes mises à disposition,

TITRE HL - ADMINISTRATION. SURVEILLANCE
Article 16.— Gérance.

1. La société est gérée par une ou plusieurs personnes physiques. Le gérant est
nommé pour une durée de 3 ans. La nomination du gérant au cours de la vie sociale
est décidée par les Associés.

<> É
7

Est nommé gérant de la société : Monsieur Jamel ADEL FAYAD, né à Ansar (Liban),
le 4% juin 1058 résidant en République Démocratique du Congo, à Kinshasa, au
numéro 213 du croisement des avenues Flembeaux et Kabambare, Quartier Kapinga,
dans la Commune de Barumbu.

Au cours de la vie sociale, le gérant est nommé par décision des Associés.

Le gérant peut démissionner de son mandat, mais seulement en prévenant les
Associés au moins 3 mois à l'avance, par lettre recommandée avec demande d'avis
de réception ou lettre au porteur contre récépissé.

Le gérant est révocabie par décision des Associés.

2. La rémunération du gérant est fixée par une décision des Associés qui le
nomment.

Article 17.— Pouvoir du gérant.
Le gérant peut faire tous les actes de gestion dans l'intérêt de la société.
Cependant, il ne peut, sans y être autorisé par les Associés.

Dans les rapports avec les fiers, le gérant est investi des pouvoirs les plus étendus pour agir
en toute circonstance, au nom de la société, sous réserve des pouvoirs expressément
attribués aux Associés par la loi.

Îl-a notamment le pouvoir d'entreprendre toutes les opérations qui entrent dans l'objet social
ainsi que tous apports, cessions, souscriptions, commandites, associations, participations ou

Il-peut. en outre passer tous contrats, marchés et entreprises, vendre, acquérir, changer,
prendre et donner en location tous biens meubles et immeubles, toutes concessions
quelconques, consentir fous prêts, accepter toutes hypothèques ou autres garanties, conclure
tous emprunts, consentir tous droits réels et toutes garanties mobilières et immobilières, faire
et recevoir tous paiements, en exiger ou fournir toutes quittances, renoncer à tous droits
hypothécaires ou tous privilèges, ainsi qu'à toutes actions résolutoires, danner mainlevée et
consentir radiation de toutes Inscriptions hypothécaires, transcriptions, saisies, oppositions,
nantissements, gages ou auire empêchement quelconque, consentir toutes mentions ou
subrogations, le tout avant ou après paiement ; nommer, licencier ou révoquer tous agents ou
employés, fixer leurs attributions, traitements et cautionnements : en cas de contestations ou
de difficultés, traiter, fransiger, acquiescer, compromettre en tout état de cause sur tous
intérêts sociaux, cette énumérafion étant donnée à titre d'exemple et n'étant pas limitative.

la société est représentée en justice par le gérant lequel peut intenter, former ou soutenir au
nom de la société toutes actions, tant en demandant qu'en défendant, devant toutes
juridictions de l'ordre judiciaire ou administratif, exercer tous recours, poursuivre l'exécution

Routes 0e
+ é

10

lettre recommandée avec demande d'avis de récepäun ou par lettre au porteur contre
récépissé. Les Assaciés disposent d'un célai minimal de quinze jours, à compter de la
date de réception des projeis de résolution pour émettre leur vote par écrit.

La réponse est faite par lettre recommandée avec demande d'avis de réception ou par
lettre contre récépissé. Tout Associé n'ayant pas répondu dans le délai ci-dessus est
considéré comme s'étant abstenu.

La consultation est mentionnée dans un procès-verbal, sl SEnexée la réponse
de chaque Associé.

6. Chaque associé a le droit de participer aux à
voix égal à celui des parts sociales qu'il possède.

7. Un Associé peut se faire représenter Par un autre ass
Tout associé peut se faire représenter par la personne de son choix.

Article 22 - Décisions collectives ordinaires

Ces décisions sont vatabiement adoptées par un au plusieurs Associés représentant
plus de la moitié des parts sociales. Si cette majorité n'est pas obtenue, les Associés
sont, selon le cas, convoqués ou consultés une seconde fois, et les décisions sont
prises à la majorité des votes émis, quel que soit ie nombre de votants.

Toutefois, la révocation des gérants doit toujours être décidée à la majorité absolue.
Article 23 - Décisions collectives extraordinaires

Sont qualifiées d'extraordinaires, les décisions des Associés ayant pour objet de
Statuer sur la modification des statuts, sous réserve des exceptions prévues par la loi.

es

a

ne
12

1 est praüqué sur le bénéfice de l'exercice diminué, ie cas échéant, des pertes antérieures,
ne dotaion égale à un diéâms au moins affecié à la formation d'un fonds de réserve dit
"réserve légale". Cette dotation cesse d'être obligatoire lorsque la réserve atteint te cinquième
du montant du capital social.

Les Associés ont la faculté de constituer tous posies de réserves,

Si du fait des pertes constatées dans les étais financiè
la société deviennent inférieurs à la moitié du capital sû
commissaire aux comptes doit dans Jes-quatre mois qui suivent Fapprobation des comptes
ayant fait apparaître cette perte, consulter les Associés sur Fopportunité de prononcer la
dissolution anticipée de la société.

Si Sissolution est écarlée, la société est tenue, dens les deux ans qui suivent a date de
-Clôture de l'exercice déficitaire, de reconstituer ses Capitaux-propres jusqu'à ce ue ceux-ci
soient à la hauteur de la moitié au moins du capital social.

À défaut par le gérant ou le commissaire aux comptes de provoquer cette décision, où si les
Associés n'ont pu prendre de décision valablement, tout intéressé .peut demander à la
juridiction compétente de prononcer la dissolution de la société. II en est de même si la

Article 28.— Dissolution et Liquidation.

La société à responsabilité limilée est dissoule pour les causes communes à toutes les

sociétés.

La dissolution de la société n'entraîne pas sa mise en liquidation. Le ou les gérants en fonction

lors de la dissolution exercent les fonctions de liquidateurs, choisis parmi les associés ou les

tiers. Les-pouvairs du liquidateur, wde chacun d'eux s'ils sont plusieurs, sont déterminés: par
Associés.

“dissolution pour quelque cause que ce soit, entraîne la transmission universelle cu patrimoine
social aux Associés, sens qui y ait Heu à liquidation, sous réserve du droit d'opposition des
créanciers.

OR EN RON AU OU MS A N° ON M 2 2 EN 24 7

Le

Article 28 — Contestations

Les contestations relatives aux affaires sociales Survenent pendant le durée de Ja
société ou au cours de sa liquidation, entre les Âssociés tre les Associés et la
Société, sont soumises au tribunal de commerce 5

siège social de la Société.

Ârticle 30. — Frais.
Les frais, droits et honoraires relatifs aux présents

Ainéi fait à Mbuyi-Mayi, le 26 mars 2019 en cinq exemplaires

Tarek ABADI, Associé

ee
David BiAYA KASONGA, Associé

